Exhibit 1 AGREEMENT AS TO JOINT FILING OF AMENDMENT NO. 1 TO SCHEDULE 13D Dated February 4, 2011 The undersigned acknowledge and agree that the foregoing statement on Amendment No. 1 to Schedule 13D is filed on behalf of each of the undersigned. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. BLUE HARBOUR GROUP, LP By:Blue Harbour Holdings, LLC, its general partner By: /s/ Clifton S. Robbins Name:Clifton S. Robbins Title:Managing Member BLUE HARBOUR STRATEGIC VALUE PARTNERS MASTER FUND, LP By:Blue Harbour GP, LLC,its general partner By: /s/ Clifton S. Robbins Name:Clifton S. Robbins Title:Managing Member BLUE HARBOUR INSTITUTIONAL PARTNERS MASTER FUND, L.P. By:Blue Harbour GP, LLC,its general partner By: /s/ Clifton S. Robbins Name:Clifton S. Robbins Title:Managing Member BLUE HARBOUR GP, LLC By:/s/ Clifton S. Robbins Name:Clifton S. Robbins Title:Managing Member BLUE HARBOUR HOLDINGS, LLC By:/s/ Clifton S. Robbins Name:Clifton S. Robbins Title:Managing Member /s/ Clifton S. Robbins Clifton S. Robbins
